DETAILED ACTION
This office action is in response to application filed on June 4, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/04/2021 and 11/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leslie Lindsay (Reg. No. 36855), applicant’s representative, on 01/13/2022 and 01/14/2022.

Regarding claim 1.
Claim language “determining, by the server, a combined calibration result by adjusting each calibration result of the plurality of previously determined calibration results with a corresponding weighting value of the plurality of weighting values to obtain a plurality of weighted calibration results and combining the plurality of weighted calibration results” is replaced by “determining, by the server, a combined calibration result by adjusting each calibration result of the plurality of previously determined calibration results with a corresponding weighting value of the plurality of weighting values to obtain a plurality of weighted calibration results, and combining the plurality of weighted calibration results”.
Claim language “and transmitting, by the server to the device, the selected calibration value for use by the device in calibrating the barometric pressure sensor” is replaced by “; and  using the selected calibration value”.

Regarding claim 2.
Claim language “the calibration result includes a calibration offset …” is replaced by “each calibration result includes a calibration offset …”

Regarding claim 13.
Claim language “determining, by the server, the new calibration value for the barometric pressure sensor based on two or more of the first, second, third, fourth, fifth and sixth  calibration result, the second calibration result, the third calibration result, the fourth calibration result, the fifth calibration result and the sixth calibration  result”.

Regarding claim 17.
Claim language “determining, by the server, a combined calibration result by adjusting each calibration result of the plurality of previously determined calibration results with a corresponding weighting value of the plurality of weighting values to obtain a plurality of weighted calibration results and combining the plurality of weighted calibration results” is replaced by “determining, by the server, a combined calibration result by adjusting each calibration result of the plurality of previously determined calibration results with a corresponding weighting value of the plurality of weighting values to obtain a plurality of weighted calibration results, and combining the plurality of weighted calibration results”.
Claim language “selecting, by the server, a selected calibration value from the combined calibration result and the current calibration value based on a selection criteria ;” is replaced by “selecting, by the server, a selected calibration value from the combined calibration result and the current calibration value based on a selection criteria
Claim language “and transmitting, by the server to the device, the selected calibration value for use by the device in calibrating the barometric pressure sensor” is replaced by “; and  using the selected calibration value”.

Regarding claim 18.
Claim language “the new calibration value includes a calibration offset …” is replaced by “each calibration result includes a calibration offset …”
Claim language “the confidence interval, when applied to the calibration offset, provides a potential error range of the new calibration value” is replaced by “the confidence interval, when applied to the calibration offset, provides a potential error range of the result”.

Regarding claim 27.
Claim language “each calibration technique of the first and second plurality of calibration techniques …” is replaced by “each calibration technique of the first plurality of calibration techniques and the second plurality of calibration techniques …”

Regarding claim 28.
Claim language “the first and second plurality of data items include …” is replaced by “the first plurality of data items and the second plurality of data items include …”

Regarding claim 29.
Claim language “determining, by the server, the new calibration value for the barometric pressure sensor based on two or more of the first, second, third, fourth, fifth and sixth calibration results” is replaced by “determining, by the server, the new calibration value for the barometric pressure sensor based on two or more of the first calibration result, the calibration result, the third calibration result, the fourth calibration result, the fifth calibration result and the sixth calibration  result”.

Examiner’s Note
Claims 1-29 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “determining, by the server, a plurality of calibration results based on data in the data packet, each of the plurality of calibration results being for calibration of a barometric pressure sensor of the device, the device currently using a current calibration value for calibration of the barometric pressure sensor” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or by applying mathematical concepts to obtain additional information (e.g., calculate values (a plurality of calibration results) based on received data (data in the data packet); see patent application publication at [0046]-[0058], [0063]). Except for the recitation of generic components (i.e., server, barometric pressure sensor of the device), 
the limitation “for each calibration result of the plurality of calibration results, updating, by the server, a historical calibration table with the calibration result when a comparison of the calibration result with the current calibration value indicates that the calibration result satisfies a rule with respect to a relationship between the calibration result and the current calibration value, the historical calibration table containing a plurality of previously determined calibration results for the barometric pressure sensor, the plurality of previously determined calibration results including the calibration result after updating the historical calibration table” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or by applying mathematical concepts to compare results to update information (e.g., updating data in memory (a historical calibration table); see patent application publication at [0063]). Except for the recitation of generic components (i.e., server, barometric pressure sensor), the limitation in the context of this claim mainly refers to compare information in order to update data in memory.
the limitation “for each calibration result of the plurality of calibration results, not updating the historical calibration table with the calibration result when the comparison of the calibration result with the current calibration value indicates that the calibration result does not satisfy the rule” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or by applying mathematical concepts to compare results to avoid updating information (e.g., no updating data in memory (a historical calibration table); see patent application 
the limitation “determining, by the server, a plurality of weighting values corresponding to the plurality of previously determined calibration results in the historical calibration table” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or by applying mathematical concepts to obtain additional information (e.g., calculate weights; see patent application publication at [0097]-[0099]). Except for the recitation of generic components (i.e., server), the limitation in the context of this claim mainly refers to determine values (i.e., weights) corresponding to calculated results stored in memory (i.e., the plurality of previously determined calibration results in the historical calibration table).
the limitation “determining, by the server, a combined calibration result by adjusting each calibration result of the plurality of previously determined calibration results with a corresponding weighting value of the plurality of weighting values to obtain a plurality of weighted calibration results and combining the plurality of weighted calibration results” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or by applying mathematical concepts to obtain additional information (e.g., calculate averages, weighted averages, etc.; see patent application publication at [0097]-[0099]). Except for the recitation of generic components (i.e., server), the limitation in the context of this claim mainly refers to perform mathematical calculations to determine a value (i.e., a combined calibration result).
the limitation “selecting, by the server, a selected calibration value from the combined calibration result and the current calibration value based on a selection criteria” is a 
Therefore, the claim recites a judicial exception under Step 2A - Prong One of the test.

Furthermore, under Step 2A - Prong Two of the test, the claim recites: 
“receiving, by a server from a device, a data packet”, which adds extra-solution activities (e.g., mere data gathering, source/type of data to be manipulated) (see MPEP 2106.05(g)),
“transmitting, by the server to the device, the selected calibration value”, which adds extra-solution activities (e.g., data transferring) (see MPEP 2106.05(f)), and 
“calibrating the barometric pressure sensor using the selected calibration value” which integrates the judicial exception into a practical application by effecting a transformation or reduction of a particular article to a different state or thing. 
Therefore, these additional elements, when considered individually and in combination, integrate the judicial exception into a practical application. The claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(c)).



Regarding the dependent claims 2-16 and 18-29, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1. 
Dormody (US 20190360886 A1) discloses:
A method (Fig. 2, [0015]: a process for determining when to calibrate a pressure sensor of a mobile device is presented) comprising: 
receiving, by a server (Fig. 4, item ‘server’) from a device (Fig. 4, item “mobile device”), a data packet (Fig. 2, item 210; [0016], [0023]: data is collected by mobile device and exchanged with the server (see [0050], [0054]-[0055])); 
determining, by the server, a plurality of calibration results based on data in the data packet ([0025]: based on the collected data, metrics are calculated), each of the plurality of calibration results being for calibration of a barometric pressure sensor of the device ([0020], [0022]: a calibration of a pressure sensor of the mobile device is performed using information association with the collected data (i.e., the metrics, see also [0046])); 
for each metric, a corresponding weight is determined); 
determining, by the server, a combined calibration result by adjusting each calibration result of the plurality of previously determined calibration results with a corresponding weighting value of the plurality of weighting values to obtain a plurality of weighted calibration results and combining the plurality of weighted calibration results (Fig. 2, item 230; [0018]-[0019], [0022]: weighted metrics are calculated and combined to obtain a quality of an opportunity to calibrate the pressure sensor).

Dormody (US 20190360886 A1) also teaches:
 “If a determination is made that the pressure sensor of the mobile device should be calibrated using the information associated with the Nth location, the pressure sensor of the mobile device is calibrated using the information associated with the Nth location (step 250). If a determination is made that the pressure sensor of the mobile device should not be calibrated using information associated with the Nth location, the information associated with the Nth location is not used to calibrate the pressure sensor” ([0020]-[0021]: based on the collected data, a determination is made as to whether calibrate or not the pressure sensor of the mobile device).

Gum (US 20160245716 A1, IDS record) teaches:
a barometric sensor is determined to be in a calibrated state, which implies the use of a calibration value).

Youssef (US 20180094998 A1) teaches:
“To help illustrate aspects of this disclosure, FIG. 5 depicts a flowchart showing a process for correcting a pressure sensor associated with a mobile device. Beginning with 500, a position of device 102 may be determined, such as by using location module 228. In 502, reference pressure information may be received from auxiliary device 106, as well as any number of suitable external sources, including a server, another mobile device or a fixed sensor installation. Pressure may then be measured at device 102 using pressure sensor 104 in 504. Then, in 506, correction module 224 may correct pressure sensor 104 using the measured pressure and the reference pressure information. As desired, device 102 may transmit a subsequently measured pressure as reference pressure information, to be used in a correction process performed by a different device” ([0056]: pressure sensor of a mobile device is calibrated using reference and measured pressure data).

Masuike (US 20200217659 A1) teaches:
“According to the embodiment described above, the smartphone 1 can correct the offset value C1o of the atmospheric pressure sensor 18 based on the atmospheric pressure value Bp on the pedestrian bridge obtained from the roadside unit 110. Then, the smartphone 1 can calculate the corrected atmospheric pressure value Xpa around the offset value of an atmospheric pressure sensor of a mobile device is corrected and used to obtain accurate atmospheric pressure values (see also [0091]-[0093] regarding calibration of offset value using weighting techniques)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest: 
“for each calibration result of the plurality of calibration results, updating, by the server, a historical calibration table with the calibration result when a comparison of the calibration result with the current calibration value indicates that the calibration result satisfies a rule with respect to a relationship between the calibration result and the current calibration value, the historical calibration table containing a plurality of previously determined calibration results for the barometric pressure sensor, the plurality of previously determined calibration results including the calibration result after updating the historical calibration table; 
for each calibration result of the plurality of calibration results, not updating the historical calibration table with the calibration result when the comparison of the calibration result with the current calibration value indicates that the calibration result does not satisfy the rule; 
determining, by the server, a plurality of weighting values corresponding to the plurality of previously determined calibration results in the historical calibration table; 
selecting, by the server, a selected calibration value from the combined calibration result and the current calibration value based on a selection criteria; 

calibrating the barometric pressure sensor using the selected calibration value,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 17. 
Dormody (US 20190360886 A1) discloses:
A method (Fig. 2, [0015]: a process for determining when to calibrate a pressure sensor of a mobile device is presented) comprising: 
receiving, by a server (Fig. 4, item ‘server’) from a device (Fig. 4, item “mobile device”), a first data packet (Fig. 2, item 210; [0016], [0023]: data is collected by mobile device and exchanged with the server (see [0050], [0054]-[0055])); 
receiving, by the server from the device, a second data packet (Fig. 2, item 210; [0016], [0023]: data is collected by mobile device and exchanged with the server, with the process being repeated for new locations (see [0021]; see also [0050], [0054]-[0055])); 
determining, by the server, a plurality of calibration results based on first data in the first data packet and second data in the second data packet ([0025]: based on the collected data, metrics are calculated, with the process being repeated for new locations (see [0021])), each of the plurality of calibration results being for calibration of a barometric pressure sensor of the device ([0020], [0022]: a calibration of a pressure sensor of the mobile device is performed using information association with the collected data (i.e., the metrics, see also [0046]));
for each metric, a corresponding weight is determined); 
determining, by the server, a combined calibration result by adjusting each calibration result of the plurality of previously determined calibration results with a corresponding weighting value of the plurality of weighting values to obtain a plurality of weighted calibration results and combining the plurality of weighted calibration results (Fig. 2, item 230; [0018]-[0019], [0022]: weighted metrics are calculated and combined to obtain a quality of an opportunity to calibrate the pressure sensor).

Dormody (US 20190360886 A1) also teaches:
 “If a determination is made that the pressure sensor of the mobile device should be calibrated using the information associated with the Nth location, the pressure sensor of the mobile device is calibrated using the information associated with the Nth location (step 250). If a determination is made that the pressure sensor of the mobile device should not be calibrated using information associated with the Nth location, the information associated with the Nth location is not used to calibrate the pressure sensor” ([0020]-[0021]: based on the collected data, a determination is made as to whether calibrate or not the pressure sensor of the mobile device).

Gum (US 20160245716 A1, IDS record) teaches:
a barometric sensor is determined to be in a calibrated state, which implies the use of a calibration value).

Youssef (US 20180094998 A1) teaches:
“To help illustrate aspects of this disclosure, FIG. 5 depicts a flowchart showing a process for correcting a pressure sensor associated with a mobile device. Beginning with 500, a position of device 102 may be determined, such as by using location module 228. In 502, reference pressure information may be received from auxiliary device 106, as well as any number of suitable external sources, including a server, another mobile device or a fixed sensor installation. Pressure may then be measured at device 102 using pressure sensor 104 in 504. Then, in 506, correction module 224 may correct pressure sensor 104 using the measured pressure and the reference pressure information. As desired, device 102 may transmit a subsequently measured pressure as reference pressure information, to be used in a correction process performed by a different device” ([0056]: pressure sensor of a mobile device is calibrated using reference and measured pressure data).

Masuike (US 20200217659 A1) teaches:
“According to the embodiment described above, the smartphone 1 can correct the offset value C1o of the atmospheric pressure sensor 18 based on the atmospheric pressure value Bp on the pedestrian bridge obtained from the roadside unit 110. Then, the smartphone 1 can calculate the corrected atmospheric pressure value Xpa around the offset value of an atmospheric pressure sensor of a mobile device is corrected and used to obtain accurate atmospheric pressure values (see also [0091]-[0093] regarding calibration of offset value using weighting techniques)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest: 
“for each calibration result of the plurality of calibration results, updating, by the server, a historical calibration table with the calibration result when a comparison of the calibration result with the current calibration value indicates that the calibration result satisfies a rule with respect to a relationship between the calibration result and the current calibration value, the historical calibration table containing a plurality of previously determined calibration results for the barometric pressure sensor, the plurality of previously determined calibration results including the calibration result after updating the historical calibration table; 
for each calibration result of the plurality of calibration results, not updating the historical calibration table with the calibration result when the comparison of the calibration result with the current calibration value indicates that the calibration result does not satisfy the rule; 
determining, by the server, a plurality of weighting values corresponding to the plurality of previously determined calibration results in the historical calibration table; 
selecting, by the server, a selected calibration value from the combined calibration result and the current calibration value based on a selection criteria; 

calibrating the barometric pressure sensor using the selected calibration value,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-16 and 18-29. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DORMODY M et al., US 20210356347 A1, Method for determining when to calibrate pressure sensor of mobile device e.g. smart phone, involves determining weighted metric value by applying weight for metric to determined value of metric
Reference discloses a method for determining when to calibrate a pressure sensor of a mobile device based on a plurality of metrics and weights.
Wolf; Thomas et al., US 20150127287 A1, DETERMINING CALIBRATED MEASUREMENTS OF PRESSURE FOR DIFFERENT SENSORS
Reference discloses calibration of pressure sensors using mathematical models or weighted offsets to compensate for inaccurate readings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857